                  Case 3:20-cv-05359-RBL Document 4 Filed 07/23/20 Page 1 of 1




 1

 2

 3

 4
                                 UNITED STATES DISTRICT COURT
 5                              WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 6
      QUINCEY OMAR RANDOLPH,
 7                                                         No. 3:20-CV-5359-RBL-DWC
 8                                   Plaintiff,
             v.                                            ORDER ADOPTING REPORT AND
 9                                                         RECOMMENDATION
      WASHINGTON CORRECTIONS CENTER,
10                       Defendant.
11

12          THIS MATTER is before the Court on Magistrate Judge Christel’s Report and

13   Recommendation [Dkt. # 3], recommending this case be dismissed without prejudice for Plaintiff

14   Randolph’s failure to prosecute. Plaintiff Randolph has not objected.
15
            (1)      The Report and Recommendation is ADOPTED;
16
            (2)      This case is dismissed for Plaintiff Randolph’s failure to prosecute and this case is
17
                     closed.
18
            The Clerk is directed to send copies of this Order to Plaintiff Randolph and to the Hon.
19

20   David W. Christel.

21          DATED this 23rd day of July, 2020.
22

23

24
                                                           A
                                                           Ronald B. Leighton
25                                                         United States District Judge
26


     ORDER ADOPTING REPORT AND RECOMMENDATION- 1
